Citation Nr: 1023278	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In March 2009, the Board held that new and material evidence 
had been presented to reopen the matter of entitlement to 
service connection for pes planus and remanded the matter for 
additional development.


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral 
pes planus had its onset during service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for bilateral pes planus 
have been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
bilateral pes planus, which constitutes a complete grant of 
the benefits sought on appeal.  As such, no discussion of 
VA's duty to notify and assist is necessary.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In sum, when no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran' disability was both preexisting and not 
aggravated by service.  See VAOGCPREC 3-2003.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153.  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection incurrence.  
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  Wagner, 370 F.3d at 1096.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran maintains that his pes planus pre-existed his 
period of service and was aggravated by his period of 
service.  The Veteran alleges that he did not begin 
experiencing difficulties with his feet until his period of 
service.

The record contains evidence weighing for, and against, the 
Veteran's claim of service connection for bilateral pes 
planus.  Weighing against the claim are the VA opinions of 
June 2004 and April 2009, wherein both examiners commented 
that the Veteran's pes planus pre-existed his period of 
service, and essentially opined that it was not incurred in, 
or aggravated by service.  The probative value of these 
medical opinions is lessened because they are contrary to the 
other evidence of record, which does not show pre-existing 
pes planus upon entry into service in January 1968.  For 
example, the service treatment records, which include March 
1965 and July 1967 pre-induction examination reports, do not 
show any deformities of the feet, including, but not limited 
to, pes planus.  The Board finds such reports of medical 
examinations to be of high probative value.  The Veteran's 
feet were clinically examined, and two, medical professionals 
did not find that the Veteran had bilateral pes planus-a 
deformity that can be seen to the naked eye.  These 
examinations were conducted prior to the Veteran's entrance 
into service, with one of the examinations having been 
conducted within six months of his entry.  

Additionally, the Veteran is competent to state that he has 
had pain in his feet since basic training, and this is 
consistent with the lack of clear and unmistakable evidence 
to show that the Veteran's bilateral pes planus pre-existed 
his period of service.  As such, the April 2004 and June 2009 
opinions carry little probative value.

Weighing in favor of the claim are the examinations described 
above.  These examinations were conducted prior to service 
without any clinical findings of bilateral pes planus.  
Additionally, there is an April 1970 VA examination report.  
At that time, the Veteran was diagnosed as have Grade 4 
bilateral pes planus, with poor weight bearing line.  This 
examination was conducted approximately three months after 
the Veteran's service discharge.  The examiner characterized 
the Veteran' bilateral pes planus as severe.  

Accordingly, there is probative medical evidence of no pre-
existing bilateral pes planus and of chronic, severe 
bilateral foot disability within months of the Veteran's 
discharge from service.  Additionally, the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Board notes that the Veteran is also competent 
to report that he experienced foot pain during service and 
that it has continued since that time.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  Indeed, the Court has held that pes planus 
is the type of condition that lends itself to lay 
observation.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995). 

Based on the Veteran's accounts of chronic foot pain and the 
documentation of severe pes planus shortly after separation 
from service, the Board finds that any remaining reasonable 
doubt concerning the continuity of symptomatology should be 
resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As such, service connection for bilateral pes planus 
is warranted.

ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


